Citation Nr: 1314729	
Decision Date: 05/03/13    Archive Date: 05/15/13

DOCKET NO.  06-12 661	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and his spouse


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to August 1968.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  A June 2004 rating decision denied entitlement to service connection for a cervical spine disorder, whereas a May 2008 rating decision denied a TDIU.

As support for these claims, the Veteran and his wife testified at a hearing at the RO in February 2011 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  The transcript of the hearing is in the file.

In June 2011 and May 2012, the Board remanded these claims to the RO via the Appeals Management Center (AMC).  The more recent May 2012 remand was to readjudicate them in light of additional evidence received or otherwise obtained since the most recent supplemental statement of the case (SSOC).  This additional evidence included Social Security Administration (SSA) records and VA examination findings obtained following and as a result of the Board's initial June 2011 remand.

A December 2012 rating decision since issued, so since that most recent remand, granted service connection for a dental disorder - specifically, for xerostomia with loss of teeth as associated with, so secondary to, already service-connected posttraumatic stress disorder (PTSD).  That was an additional claim that was on appeal to the Board.  The Veteran has not since in response disagreed with the 0 percent, so noncompensable, rating assigned for this dental disability or the effective date of August 31, 2007.  Hence, unless and until he does, this claim is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability or effective date).

Also in that more recent May 2012 remand, the Board referred the additional issue of entitlement to an increased rating for the PTSD.  However, the RO/AMC has not since determined whether the Veteran is entitled to a rating higher than 70 percent for his PTSD.  So the Board is again referring this claim to the RO via the AMC for all appropriate development and consideration.

As for the claims that are presently before the Board, for service connection for a cervical spine disorder and for a TDIU, they require still further development, so the Board is again remanding them to the RO via the AMC.


REMAND

Although the Board sincerely regrets the additional delay that inevitably will result from again remanding these claims, it is necessary to ensure there is a complete record upon which to decide these claims so the Veteran is afforded every possible consideration.

The Veteran had a VA examination in August 2009 to determine the etiology of his cervical spine disorder.  At the conclusion of that examination the examiner determined this disorder was unrelated to the Veteran's military service, including to injuries he had sustained in a November 1966 helicopter accident.  The examiner's rationale was that the Veteran had not been treated for a cervical spine disorder while in service, and that his separation examination similarly was unremarkable for any consequent disability.  He only instead had been diagnosed and treated for sinus congestion in the fall of 1966 with no reference to a cervical spine injury or residuals.


The U. S. Court of Appeals for Veterans Claims (Court/CAVC) has held that once VA endeavors to provide a medical examination, due process requires that VA ensure the adequacy of the examination - including insofar as any consequent medical opinion obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  

The August 2009 VA examiner did not indicate that he took into account the lay statements and testimony of the Veteran, his wife, and friends regarding the alleged cervical spine injury in service and resultant post-service treatment for a neck (cervical spine) disorder.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (finding an examination inadequate where the examiner did not comment on the Veteran's report of relevant injury in service and relying instead entirely on the absence of evidence in the Veteran's service treatment records (STRs) to provide a negative opinion).  

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).


In interpreting sections 1110 and 1131 of the statute and section 3.303(a) of the regulations, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) held that a three-element test must be satisfied in order to establish entitlement to service connection.  Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service - 
the so-called "nexus" requirement.  Walker v. Shinseki, 708 F.3d. 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004))).  

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases - namely those listed in 38 C.F.R. § 3.309(a) - benefit from a somewhat more relaxed evidentiary standard.  See Walker, 708 F3d. at 1339 (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases.").  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id.  


The Federal Circuit Court noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a Veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, 708 F3d. at 1336.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  Significantly, the Federal Circuit Court indicated that showing a continuity of symptomatology after service is a lesser evidentiary burden than the nexus requirement of the three-part test discussed above:  "The primary difference between a chronic disease that qualifies for § 3.303(b) analysis, and one that must be tested under § 3.303(a), is that the latter must satisfy the 'nexus' requirement of the three-element test, whereas the former benefits from presumptive service connection . . . or service connection via continuity of symptomatology" (emphasis added).  Id. at 1339.  

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit Court held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Id. at 1338-40.  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and "medical nexus of a relationship [sic] between the condition in service and the present condition is required."  Id. at *1338; see also id. at 1336, 1340 (holding that the claimant's allegation of a continuity of hearing loss ever since active service was not sufficient to support the claim under subsection 3.303(b), as hearing loss was not among the chronic diseases listed in section 3.309(a)).

Consider also that, according to 38 C.F.R. § 3.303(b), if the condition at issue was not "noted" during service, this notion of continuity of symptomatology since service does not apply in that circumstance either.

In deciding claims, the Board must assess the probative value of all evidence submitted, so including both lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  This evaluation generally involves a three-step inquiry.  First, the Board must determine whether the evidence is competent.  See e.g., Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  Second, the Board must determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether the evidence also is credible).  Third, the Board must assess the probative value and weight of the evidence in light of the entire record.  Gonzales, 218 F.3d at 1380-81.

As observed by the Federal Circuit Court, lay evidence must "demonstrate some competence."  See King v. Shinseki (Fed. Cir. 2012) (citing 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.307(b)) (internal quotation marks omitted).  The Board may therefore discount the probative value of lay evidence if it finds such evidence not to be competent.  See id.; see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration).  However, the Board may not "categorically" require medical evidence or disregard lay evidence without first assessing its competence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that it was error in a cause-of-death claim to find "categorically" that a medical opinion was required to prove a nexus between the Veteran's service-connected mental disorder and his drowning death, and likewise to reject categorically the claimant's testimony on this issue as not competent simply because she was a lay person); see also Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (holding that the Board erred in categorically rejecting lay evidence without analyzing and weighing it).  Importantly, lay statements submitted by or on behalf of a claimant can be competent with respect to both the diagnosis and the etiology or cause of a disability, but this is entirely dependent on the specific type of disability at issue.  See Davidson, 581 F.3d at 1316.


Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  See 38 C.F.R. § 3.159(a)(2); Layno, 6 Vet. App. at 469 (holding that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Lay evidence is competent if it is provided by a person who has first-hand knowledge of facts or circumstances, or conveys matters that can be observed and described by a lay person.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge, such as experiencing pain in his right hip and thigh in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy).  For example, the Court has held that a lay person is competent to diagnose a disease with "unique and readily identifiable features" such as varicose veins.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Similarly, the Court has found a lay person competent to identify tinnitus and flat feet, which are disorders that can be identified based on lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  

However, lay testimony is not competent with respect to determinations that are "medical in nature" or require medical knowledge due to their complexity.  See Barr, 21 Vet. App. at 309.  For example, the Court held that a claimant was not competent to determine whether he had rheumatic fever, which was a more medically complex condition.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Federal Circuit Court has held that lay evidence may be competent and sufficient to establish a diagnosis of a condition in the following circumstances:  (1) when the condition is simple, such as a broken leg, as opposed to when the condition is more complex, such as a form of cancer; (2) when the layperson is reporting a contemporaneous medical diagnosis, or; (3) when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372, 1377 & n4 (Fed. Cir. 2007).


Competent medical evidence, as distinguished from lay evidence, is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Id.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  Id.

The competency of evidence differs from the weight assigned to the evidence, which varies according to its credibility and probative value.  See Layno, 6 Vet. App. at 469; accord Rucker v. Brown, 10 Vet. App. 67, 74 1997); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that "although interest may affect the credibility of testimony, it does not affect competency to testify.").  The Board discounts the weight of evidence it finds not to be credible.  See Washington, 19 Vet. App. at 368 (noting that the witness's credibility affects the weight to be given to his testimony). 

In determining whether statements submitted by a veteran are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  Further, the Federal Circuit Court has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors.  See Cartright, 2 Vet. App. at 25; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").

Another medical nexus opinion therefore needs to be obtained that takes into account all of the relevant evidence, so both the medical evidence, including as reflected or not so in the Veteran's STRs, but also his and his wife's lay testimony and statements, as well as the other lay statements mentioned from friends and acquaintances.

During his February 2011 Travel Board hearing, the Veteran also testified that he was providing a statement from Lance Corporal C. who allegedly was with him at the time of the November 1966 helicopter injury.  This statement is not in the claims file, however, so should be obtained on remand and associated with the file for consideration.

Regarding his claim of entitlement to a TDIU, the Veteran has provided evidence indicating he is unable to work because of his service-connected PTSD and cervical spine disorder.  Only service-connected disabilities may serve as grounds for granting a TDIU, however, and he is still trying to establish his entitlement to service connection for his cervical spine disorder.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 and 4.19.  So unless and until he does, only his PTSD and other service-connected disabilities (residuals of a pilonidal cyst and xerostomia with loss of teeth associated with the PTSD, both rated as 0-percent disabling, so noncompensable) may be considered.  But that said, the Court has held that all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Since, here, the outcome of the Veteran's TDIU claim is impacted by the outcome of his claim of entitlement to service connection for the cervical spine disorder, also the additional claim the Board is referring concerning his entitlement to an increased rating for his PTSD, his TDIU claim is inextricably intertwined with these other claims.  See Parker v. Brown, 7 Vet. App. 116 (1994) (claims are "inextricably intertwined" when they are so closely tied together that a final decision concerning one cannot be rendered until a decision concerning another).

The Board therefore has to temporarily postpone a decision concerning this TDIU claim pending completion of the development and adjudication of these other claims.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (Where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require the claims be adjudicated together.).  See also Hoyer v. Derwinski, 1 Vet. App. 208 (1991) and Holland v. Brown, 6 Vet. App. 443, 446 (1994).

Accordingly, the claims for the cervical spine disorder and TDIU are REMANDED for the following additional development and consideration:

1.  Request that the Veteran resubmit the statement from Lance Corporal C. that was referenced during the February 2011 Travel Board hearing who allegedly was with him at the time of the November 1966 helicopter injury.

2.  After completing the above, or giving the Veteran sufficient opportunity to respond, have an appropriate VA physician provide a supplemental medical opinion to assist in determining whether the Veteran has a cervical spine disorder related to his military service.  The entire claims file (so all medical records contained in Virtual VA, CAPRI, and AMIE), including the evidence mentioned in this REMAND, must be reviewed by the examiner in conjunction with the opinion.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner should indicate on the examination report that he/she has reviewed the folder in conjunction with the examination.  

After reviewing the record, in addition to the other information provided in the examination report, the examiner should indicate the likelihood (very likely, as likely as not, or unlikely) the Veteran's current cervical spine disorder is related or attributable to any disease, injury or event during his military service, but especially to helicopter injury he claims to have sustained in November 1966.

In making this important determination of causation, the examiner must specifically consider the following evidence:

	i) The Veteran's and his wife's February 2011 testimony during the Travel Board hearing that he was injured in a helicopter accident in service and has had neck pain ever since.

	ii) The July and August 1987 buddy statements attesting that the Veteran complained of neck pain in 1967 and 1968.

	iii) Private treatment records as early as October 1971 showing narrowed intervertebral disc space of the cervical spine.

The term "as likely as not" means at least 50-percent probability.  It does not however mean merely within the realm of medical possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

It is essential the examiner discuss the medical rationale of the opinion, if necessary citing to specific evidence in the file supporting conclusions.  And equally, if the examiner concludes this etiological opinion cannot be provided without resorting to mere speculation, he or she should clearly and specifically indicate this but, more importantly, discuss why a definitive opinion is not possible or feasible.  In other words, merely saying he or she cannot comment will not suffice.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

If further examination of the Veteran is necessary to provide this requested opinion, the Veteran should be scheduled for an additional examination.  It is his responsibility to report for any additional examination scheduled and to cooperate in the development of his claim; the consequences of him failing to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2012).

3.  Then readjudicate this claim of entitlement to service connection for a cervical spine disorder, as well as the claim for a TDIU, in light of this and all other additional evidence.  If these claims continue to be denied, in whole or in part, send the Veteran and his representative another Supplemental Statement of the Case and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


